IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


T.B.,                                          : No. 314 WAL 2020
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
               v.                              :
                                               :
                                               :
C.M.W. NOW C.M.P.,                             :
                                               :
                     Respondent                :
                                               :
                                               :
               v.                              :
                                               :
                                               :
M.L.B. AND J.R.B.,                             :
                                               :
                     Petitioners               :


                                       ORDER



PER CURIAM

        AND NOW, this 24th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.